MEMORANDUM OPINION
NIX, Presiding Judge:
Kenneth M. Pulley, hereinafter referred to as the defendant, was charged, tried and convicted in the County Court of Kiowa County, Oklahoma of the crime of Driving While Under The Influence of Intoxicating Liquor, and sentenced to Thirty Days in the county jail, and to pay a fine of $100.00. From that judgment and sentence he has appealed to this Court.
This cause was summarily submitted under the provisions of Rule 6 of this Court on the 21st day of February, 1967; and from an examination of the record we are of the opinion that defendant was represented by able and competent counsel, the evidence amply supports the verdict of the jury, the punishment imposed is well within the range provided by law, and the record is free from fundamental error. Under such circumstances, we are of the opinion the judgment and sentence appealed from should be, and the same is, hereby affirmed.
BUSSEY and BRETT, JJ., concur.